       Case:20-12377-EEB Doc#:14 Filed:04/02/20                  Entered:04/02/20 16:03:36 Page1 of 3




                                  UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF COLORADO


           In re:
                                                             Case No. 20-12377-EEB
           SKLAR EXPLORATION COMPANY, LLC
                                                             Chapter 11
           Debtor.

           ________________________________

           In re:
                                                             Case No. 20-12380-EEB
           SKLARCO, LLC
                                                             Chapter 11
           Debtor.

           ________________________________


                        ENTRY OF APPEARANCE AND REQUEST FOR NOTICE

               PLEASE TAKE NOTICE that, the undersigned hereby appears as counsel for Baker
        Hughes, a GE Company LLC (“Baker Hughes”), and pursuant to Federal Rules of Bankruptcy
        Procedures 2002 and 9007 and 11 U.S.C. §§ 102(1) and 342, Baker Hughes requests that all notices
        given or required to be given in this case and all papers served or required to be served in this case
        be given to and served upon the following:

                                                Timothy C. Mohan
                                              Foley & Lardner LLP
                                            600 17th Street, Suite 2020S
                                                Denver, CO 80202
                                            Email: tmohan@foley.com

                PLEASE TAKE FURTHER NOTICE that, pursuant to the Bankruptcy Code, the foregoing
        request includes not only the notices and papers referred to in the Rules specified above, but also
        includes, without limitation, Trustee reports, motions, objections, orders and notices of any
        application, motion, petition, pleading, request, complaint or demand, whether filed, transmitted
        or conveyed electronically, by mail, delivery, telephone, telegraph, telex, or otherwise: (1) which
        affect or seek to affect, in any way, any rights or interests of Baker Hughes with respect to (a) the
        Debtor, or (b) property or proceeds thereof in which the Debtor may claim an interest; or (2) which
        require or seek to require any act, delivery of any property, payment, or other conduct by Baker
        Hughes or any other party-in-interest.

                Neither this Notice of Appearance nor any subsequent appearance, pleading, claim or suit
        is intended to waive (i) this party’s right to have final orders in non-core matters entered only after


4836-5356-4087
Case:20-12377-EEB Doc#:14 Filed:04/02/20               Entered:04/02/20 16:03:36 Page2 of 3




de novo review by a U.S. District Court judge; (ii) this party’s right to trial by a jury in any
proceeding so triable herein or in any case, controversy, or proceeding related hereto; (iii) this
party’s right to have a reference withdrawn by the District Court in any matter subject to mandatory
or discretionary withdrawal; or (iv) any other rights, claims, actions, defenses, setoffs, or
recoupments to which this party is or may be entitled to under agreements, in law or in equity, all
of which rights, claims, actions, defenses, setoffs, and recoupments this party expressly reserves.


Dated: April 2, 2020                          Respectfully submitted,

                                              FOLEY & LARDNER LLP

                                              /s/ Timothy C. Mohan
                                              Timothy C. Mohan, Atty No. 50559
                                              600 17th Street, Suite 2020S
                                              Denver, CO 80202
                                              Tel: (720) 437-2000
                                              Fax: (720) 437-2200
                                              tmohan@foley.com

                                              Counsel for Baker Hughes, a GE Company LLC
Case:20-12377-EEB Doc#:14 Filed:04/02/20                Entered:04/02/20 16:03:36 Page3 of 3




                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that, on April 2, 2020, the foregoing instrument was
electronically filed and served via CM/ECF pursuant to L.B.R. 9036-1. All attorneys and parties
identified with the Court for electronic service on the record in this case were served by electronic
service in accordance with the CM/ECF system on the date of filing.


                                              /s/ Timothy C. Mohan
                                              Timothy C. Mohan
